Citation Nr: 0001602	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  98-16 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of 
$10,788.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from September 1967 to 
September 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The appellant's failure to timely notify VA of receipt of 
income from his wife's employment in 1995 and 1996 
concurrently with receipt of his VA pension benefits 
constitutes a willful failure to disclose a material fact 
with the intent to retain eligibility for improved disability 
pension benefits.


CONCLUSION OF LAW

The appellant's actions leading to an overpayment of improved 
disability pension benefits constituted misrepresentation of 
a material fact, precluding further consideration of waiver 
of the overpayment.  38 U.S.C.A. § 5302(c) (West 1991); 38 
C.F.R. § 1.965(b)(1) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The pertinent facts surrounding the creation of the 
overpayment at issue may be briefly set forth as follows:  
The appellant was awarded improved disability pension 
benefits in November 1994, to include additional pension 
benefits for his dependent spouse.  Enclosed with the award 
notice letter was a VA Form 21-8768 which contained 
information concerning the appellant's rights to receive 
improved pension benefits, including notice of his obligation 
to promptly notify VA of any income or net worth changes.  
The appellant was again reminded of this obligation by award 
continuation letters issued in March 1995, September 1995, 
and July 1996.  His pension award was continued during this 
time period based in part on information he provided on 
Eligibility Verification Reports (EVRs) filed in April 1995 
and July 1995.  In these reports, the appellant specifically 
reported that he received no income for himself and his wife 
other than his VA pension and their Social Security benefits 
for the yearly reporting periods from July 1994 to June 1995 
and from July 1995 to June 1996.  In addition, he filed a 
number of Medical Expense Reports with accompanying 
Statements in Support of Claim during this period and through 
August 1996, and although he was not specifically required to 
do so, none of these statements/reports disclosed any 
information regarding his wife's employment income for the 
years 1995 or 1996.  Further, the record reflects that the 
appellant filed a Statement in Support of Claim in April 1997 
in which he stated his agreement to a VA Statement of Income 
letter sent to him on April 18, 1997.  He provided 
information on some income he received for the 1994 tax year, 
as requested, but again, and although not specifically 
required to do so, he did not at that time provide any 
information regarding his wife's employment income for the 
years 1995 or 1996.

The record reflects that it was not until the appellant filed 
an EVR in May 1997 that he reported for the first time that 
his wife earned $444 in employment wages between November 1, 
1995 and December 31, 1995, and $6,416 between January 1, 
1996 and December 31, 1996.  Based on this information, the 
appellant's pension award was adjusted by award action in 
June 1997, creating an overpayment of $10,788, for the period 
between March 1, 1994 and May 31, 1997.  A detailed audit of 
the appellant's account was completed in August 1998 and 
furnished to him.  His unreimbursed medical expenses were 
taken into account in the adjustment of his pension benefits.  
As there is nothing in the record which reflects any 
inaccuracies in the amount of the overpayment established via 
the aforementioned audit, and it is shown that the audit 
provided the appellant with information regarding his right 
to challenge the audit and/or dispute the existence of the 
debt, to which no appeal has been filed to date, no further 
action with regard to the calculation/validity of the 
overpayment is deemed necessary.

In a December 1997 decision, the Committee denied the 
appellant's request for waiver.  The Board observes that the 
Committee determined that the evidence of record showed that 
the appellant committed bad faith by, in essence, willfully 
failing to report his receipt of his wife's income for the 
years 1995 and 1996.  Accordingly, the Committee stated that 
it could not consider his request for waiver of the assessed 
overpayment under the standards of equity and good 
conscience.

The record reflects that the appellant has been disabled for 
pension purposes due to leukemia.  On appeal, he has argued 
that his wife had to go back to work in November 1995 (record 
reflects that she was a part-time school bus driver during 
the period in question) because of the increased costs 
associated with his medical treatment and overall debilitated 
state of health.  There is, however, no evidence which shows 
that he was incapacitated during the relevant time period in 
question (between 1994 and 1996) when he signed and filed 
EVRs and other documents concerning his income and right to 
collect VA pension benefits.

Analysis

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Waiver of recovery of overpayments may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. §§ 5302(a), (c) (West 
1991).  In essence, "equity and good conscience" means 
fairness to both the appellant and to the government.  38 
C.F.R. § 1.965(a) (1999).

However, a finding of fraud, misrepresentation and/or bad 
faith on the part of the appellant precludes consideration of 
waiver of recovery of the debt.  38 C.F.R. § 1.965(b) (1999).  
In other words, if fraud, misrepresentation, or bad faith is 
found, the elements of the standard of equity and good 
conscience are not for consideration, since the granting of 
waiver of recovery is precluded by operation of law.  38 
U.S.C.A. § 5302(c).

"Bad faith" is defined in VA regulations as unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  38 C.F.R. § 1.965(b).

Similarly, to establish fraud or misrepresentation, it must 
be determined that there was a willful misrepresentation of a 
material fact, or the willful failure to disclose a material 
fact, with the intent of obtaining or retaining, or assisting 
an individual to obtain or retain, eligibility for VA 
benefits.  It must be shown that the willful intent to either 
misrepresent or fail to disclose was done with the knowledge 
that such misrepresentation or failure would result in the 
erroneous award or erroneous retention of VA benefits.

It is the opinion of the Board that the appellant's failure 
to notify the RO in a timely manner of his receipt of income 
from his wife's employment for the years 1995 to 1996 is 
deemed to be representative of a willful failure to disclose 
a material fact, with the intent to retain eligibility for VA 
improved pension benefits.  The evidence of record discloses 
that the appellant was awarded improved pension benefits 1994 
and, during the entire period in which he was in receipt of 
these benefits, he was advised on multiple occasions to 
promptly notify the VA of any changes in his income or net 
worth.  However, as alluded to above, he received income from 
the above-cited source for the years 1995 to 1996 that he 
never reported until May 1997, despite having had multiple 
contacts with the RO concerning his VA pension benefits from 
the time his wife started earning income as a part-time 
school bus driver in November 1995 and extending throughout 
all of 1996.  In the Board's view, the willful nature of his 
misrepresentation of his wife's employment income for the 
years 1995 to 1996 is demonstrated by these facts.  It is not 
shown that the appellant lacked capacity or was otherwise 
unaware of his responsibility to provide timely and accurate 
information concerning his income in connection with his 
receipt of VA improved pension benefits for the time period 
in question.

On the basis of above, the Board concludes that the appellant 
failed to disclose a material fact concerning employment 
income received for the years 1995 and 1996.  As explained 
above, absent an explanation for these omissions, his failure 
to do so was willful in nature and shows an intent to obtain 
and retain eligibility for VA benefits under false pretenses.  
The appellant was on notice of his obligation to notify the 
RO of his income or net worth at the time he was awarded VA 
improved pension benefits in 1994.  He was reminded of this 
obligation on several occasions thereafter, but he evidently 
chose to ignore this obligation by failing to disclose his 
wife's employment income for the years 1995-96.  He has 
offered no explanation on appeal concerning his failure to 
disclose these facts other than to state his general 
frustration with the VA system and specifically with the 
requirement that he immediately notify the RO of income/net 
worth changes.  Nevertheless, the Board concludes that his 
failure to disclose was willful in nature because it is clear 
that he knew of and understood these reporting obligations 
notwithstanding his apparent view that such obligations were 
onerous.

The fact that his income received from his wife's income 
represented a "material" fact is not in doubt; VA pension 
awards are based on the difference between countable annual 
income and the maximum annual rate for a given reporting 
period, and it is shown that he was notified of this fact on 
multiple occasions via the Form 21-8768 mailed to him with 
award action letters.  Thus, there can be no mistaking that 
he was well aware that any changes in his total family income 
or net worth could potentially impact his receipt of these 
benefits.

Accordingly, further consideration of the appellant's waiver 
claim under the standard of equity and good conscience, which 
would include the element of financial hardship claimed on 
appeal, is legally barred by statute.  38 U.S.C.A. § 5302(c) 
(West 1991).

ORDER

Waiver of an overpayment of improved disability pension 
benefits in the amount of $10,788 is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

